PER CURIAM.
Reversed and remanded for a new trial. We agree with appellant that the trial court erred in allowing the state to call a court-appointed psychiatrist as a witness in direct violation of the provisions of Rule 3.211(e), Florida Rules of Criminal Procedure, and Pouncy v. State, 353 So.2d 640 (Fla. 3d DCA 1977).
We reject appellant’s claim that insufficient evidence was presented to sustain his convictions. However, our reversal is without prejudice to appellant to challenge the state’s use of witnesses or their prior statements in violation of the Florida Evidence Code. See State v. Delgado-Santos, 497 So.2d 1199 (Fla.1986); Parnell v. State, 500 So.2d 558 (Fla. 4th DCA 1986). Our reversal moots the other issues raised on appeal.
HERSEY, C.J., and ANSTEAD and POLEN, JJ., concur.